Citation Nr: 1045406	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-34 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a prostate disorder.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from November 1969 to March 
1972.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

A Travel Board hearing was scheduled in March 2010.  The 
appellant did not show up.
FINDINGS OF FACT

In a Report of Contact of March 2010, prior to the promulgation 
of a decision in the present appeal, it was noted the Veteran was 
withdrawing his substantive appeal with respect to the issue of 
entitlement to service connection for a prostate disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal 
as to the issue of entitlement to service connection for a 
prostate disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010).  As reflected in the record, in a Report 
of Contact of March 2010 it was noted the appellant was 
withdrawing his appeal and cancelling his hearing request.  The 
appellant did not show up to the scheduled hearing in March 2010.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal with 
respect to this issue and it is therefore dismissed.






ORDER

The appeal is dismissed with respect to the claim of service 
connection for a prostate disorder.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


